        CASE 0:20-cv-02028-DWF-BRT Doc. 14 Filed 10/08/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


  Kelly Charbonneau,                           Court No.: 20-cv-2028-DWF-BRT

               Plaintiff,

  v.
                                                   Notice of Settlement as to
  Experian Information Solutions, Inc.          Defendant Experian Information
  and Rushmore Loan Management                          Solutions, Inc.
  Services LLC,

               Defendants.


       NOTICE IS HEREBY GIVEN by Plaintiff Kelly Charbonneau (“Plaintiff”)

that a settlement of the above-referenced action has been reached with Defendant,

Experian Information Solutions, Inc. (“Experian”). Plaintiff and Experian

anticipate needing approximately 60 days to document and conclude the

settlement. Plaintiff will thereafter file or otherwise move for a dismissal of

Experian from the present matter. Accordingly, Plaintiff respectfully submits that

this obviates the need for Experian to file an Answer, participate in the Rule 26(f)

report, or make any other Court required appearances or filings prior to dismissal.

If the settlement is not concluded within the next 60 days, Plaintiff will timely

notify the Court.




                                         Page !1 of ! 2
       CASE 0:20-cv-02028-DWF-BRT Doc. 14 Filed 10/08/20 Page 2 of 2




                                         KAZEROUNI LAW GROUP, APC

Date: October 8, 2020                    By: /s/ Anthony Chester
                                         Anthony P. Chester (Bar No. 0396929)
                                         KAZEROUNI LAW GROUP, APC
                                         120 South 6th Street, Suite 2050
                                         Minneapolis, MN 55402
                                         Telephone: (952) 225-5333
                                         Facsimile: (800) 635-6425
                                         Email: tony@kazlg.com

                                          Attorney for Plaintiff




                                   Page !2 of ! 2
